Electronically Filed
                                                               Supreme Court
                                                               SCPW-11-0000086
                                                               28-FEB-2011
                                                               10:08 AM
                           NO. SCPW-11-0000086


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                     JENNIFER P. NAIPO, Petitioner,


                                     vs.


       THE HONORABLE PATRICK W. BORDER, JUDGE OF THE CIRCUIT

           COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I;

        ESHELL MITCHELL; ALBERT H.D. YUEN, OR HIS SUCCESSOR

       TRUSTEE, AS TRUSTEE OF THE ALBERT H.D. YUEN REVOCABLE

       TRUST; ARNETTE YUEN; NADINE MACHADO; ROBERT YUEN; and

                      NANEA YUEN, Respondents.



                          ORIGINAL PROCEEDING

                        (CIVIL NO. 09-1-1147-05)


                                 ORDER

                     (By: Duffy, J. for the court1

                                                  )


            Upon consideration of the petition for a writ of


mandamus filed by petitioner Jennifer P. Naipo, and the papers in


support,


            IT IS HEREBY ORDERED that the respondent judge and


respondent Eshell Mitchell shall, within ten days from the date


of this order, file answers to the petition.


            DATED:   Honolulu, Hawai'i, February 28, 2011.

                                    FOR THE COURT:


                                    /s/ James E. Duffy, Jr. 


                                    Associate Justice



      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Trader, assigned by reason of vacancy.